UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D. C. 20549 FORM 10-Q x QUARTERLY REPORT UNDER TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2014 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number 000-54349 ACROBOO, INC. (Exact name of registrant as specified in its charter) NEVADA (State or other jurisdiction of incorporation or organization) 27-3074682 (I.R.S. Employer Identification No.) 3000 Bayport Drive, Suite 250 Tampa, FL33607 (Address of principal executive offices, including zip code.) (813) 637-6900 (Registrant’s, telephone number, including area code) Indicate by check mark whether the issuer (1) has filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the last 90 days. YES xNO o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (SS 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YES xNO o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer,” “non-accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large Accelerated Filer o Accelerated Filer o Non-accelerated Filer (Do not check if smaller reporting company) o Smaller Reporting Company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).YES oNO x APPLICABLE ONLY TO CORPORATE ISSUERS: Indicated the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. As of May 6, 2014, the registrant had 1,627,232 shares of its common stock issued and outstanding. Table of Contents TABLE OF CONTENTS Page PART I.FINANCIAL INFORMATION Item 1. Financial Statements 3 Balance Sheets as at March 31, 2014 and September 30, 2013 4 Statements of Operations for the three and six months ended March 31, 2014 and March 31, 2013 and from Inception (June 14, 2010) to March 31, 2014 5 Statements of Changes in Stockholders’ Equity for the period from Inception (June 14, 2010) to March 31, 2014 6 Statements of Cash Flows for the six months ended March 31, 2014 and March 31, 2013 and from Inception (June 14, 2010) to March 31, 2014 7 Notes to Financial Statements 8 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations. 13 Item 3. Quantitative and Qualitative Disclosures About Market Risk. 20 Item 4. Controls and Procedures. 20 PART II.OTHER INFORMATION Item 1. Legal Proceedings. 20 Item1A. Risk Factors. 20 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds. 20 Item 3. Defaults Upon Senior Securities. 21 Item 4. Mine Safety Disclosures. 21 Item 5. Other Information. 21 Item 6. Exhibits. 21 Signatures 22 Exhibit Index 23 - 2 - Table of Contents PART I.FINANCIAL INFORMATION ITEM 1.FINANCIAL STATEMENTS. ACROBOO, INC. (A Development Stage Company) Balance Sheets March 31, (Unaudited) September 30, (Audited) Assets Current assets: Cash and equivalents $ $ Total current assets Total assets Liabilities and Stockholders’ Deficit Current liabilities: Payable to related party Total current liabilities Total liabilities Stockholders’ deficit: Common stock, $0.001 par value; 75,000,000 shares authorized; 1,624,732 shares issued and outstanding at March 31, 2014 and September 30, 2013 1,625 Additional paid-in capital Deficit accumulated during development stage ) ) Total stockholders’ equity ) ) Total liabilities and stockholders’ equity $ $ The accompanying notes are an integral part of the financial statements. F-1 - 3 - Table of Contents ACROBOO, INC. (A Development Stage Company) Statements of Operations (Unaudited) For the three months ended March 31, For the three months ended March 31, For the six months ended March 31, For the six months ended March 31, Inception (June 14, 2010) to March 31, Revenue $
